In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-230 CV

____________________


IN RE ROBERT RORY HOHN




Original Proceeding



MEMORANDUM OPINION (1)
	On May 17, 2004, Robert Rory Hohn filed a request for writ of coram nobis in this
Court.  See Tex. R. App. P. 52.  The relator's petition collaterally attacks his convictions
in Cause Nos. 22,294 and 22,365, which he alleges were not timely appealed.  His
assertion is incorrect.  Hohn was sentenced in open court on June 11, 1996.  He filed
notice of appeal within the grace period, and on July 25, 1996, we granted Hohn's motion
for extension of time to file notice of appeal, and ultimately affirmed the convictions.  See
Hohn v. State, 951 S.W.2d 535, 537 (Tex. App.--Beaumont 1997, no pet.).  Our mandate
issued on November 10, 1997.  
	The original jurisdiction granted to this Court by the Texas Constitution is "under
such restrictions and regulations as may be described by law." Tex. Const. Art 5, § 6. 
Our writ power includes writs of mandamus against judges within our jurisdiction, writs
of habeas corpus in civil cases, and "other writs necessary to enforce the jurisdiction of
the court."  Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  The writ is not necessary
to enforce our jurisdiction.  Furthermore, the writ of coram nobis is not recognized in this
State.  See Ex parte McCune, 156 Tex. Crim. 213, 246 S.W.2d. 171, 172 (1952). Texas
Code of Criminal Procedure Article 11.07 provides the exclusive means to challenge a
final felony conviction, and jurisdiction to grant post conviction habeas corpus relief on
a final felony conviction rests exclusively with the Court of Criminal Appeals.  Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2004).  The petition is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered May 20, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.